Citation Nr: 1449734	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-30 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (DM), to include as a result of obesity secondary to service-connected disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as a result of obesity secondary to service-connected disability.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disability.

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ due to ED.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to August 1990.

This appeal is before the Board of Veterans' Appeals (Board) from April 2008 and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Board videoconference hearing.  A transcript has been associated with the claims file.

The Board remanded these matters in April 2013 and March 2014.  

Additional VA treatment records have been associated with the record since the Agency of Original Jurisdiction's (AOJ's) most recent adjudication of the appeal in August 2014, but are not pertinent to the issues on appeal.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  

The issues of service connection for right knee, sciatica, and depression disabilities, and an increased rating for a back disability, were raised by the Veteran in an April 2014 application for benefits, but have not been adjudicated by the AOJ.  They are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's obesity is not due to his service-connected disabilities, and DM, OSA, and ED are not otherwise caused or aggravated by service-connected disability, or otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II DM, to include as a result of obesity secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for OSA, to include as a result of obesity secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for ED, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

4.  The criteria for SMC based on loss of use of a creative organ due to ED have not been met.  38 U.S.C.A. 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by April and June 2011 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and letters from the Veteran's private physician and wife have been obtained.  Also, VA obtained an April 2014 report regarding the Veteran's claims from a VA physician who reviewed the entire record.  Along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In obtaining this report, the AOJ substantially complied with the Board's March 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the August 2012 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For certain chronic diseases, such as type II DM, a presumption of service connection arises if the disease manifests to a degree of 10 percent within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not shown, continuity of symptomatology after discharge must be shown to support presumptive service connection for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection on a secondary basis requires (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Special monthly compensation under 38 U.S.C. 1114(k) is payable for certain conditions including the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. 1114(k); 38 C.F.R. § 3.350(a).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the record does not reflect, and the Veteran has not contended, that any of his claimed disabilities began during, or until many years after, his period of service.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.  Rather, as reflected in his April 2010 claim, October 2010 and April 2011 statements, and August 2012 testimony before the Board, the Veteran asserts that OSA and DM are the result of weight gain and obesity due to inability to exercise adequately, and that such inability to exercise is the result of his service-connected physical disabilities.  He further asserts that ED is secondary to his DM, and that SMC should be awarded under 38 U.S.C. 1114(k) based on loss of use of a creative organ due to ED.  In a July 2010 statement, the Veteran's wife asserted that, due to the Veteran's service-connected foot condition, he could not go for walks or get necessary exercise, and that he was somewhat overweight as a result. 

The Veteran's service-connected disabilities are thoracolumbar condition including wedge compression fractures of T11 and T12 and degenerative joint disease of the thoracolumbar spine; right foot metatarsal fracture with residual chronic forefoot pain and capsulitis of the adjoining second metatarsophalangeal joint, with hallux rigidus and flat foot; left knee chondrocalcinosis and degenerative arthritis; tinnitus; and bilateral hearing loss.

The Veteran's claims must be denied.

The most probative medical evidence on the question of whether the Veteran's claimed disabilities are secondary to his service-connected disabilities is the April 2014 report of a VA physician.  After reviewing the record, the physician opined that the Veteran's DM, OSA, and ED were less likely than not caused or aggravated by his service-connected disabilities.  The examiner explained that obesity is a complex medical condition with many risk factors including prenatal factors, family history of obesity, ethnicity, aging, lifestyle factors (sleep patterns, smoking, diet, physical activity), certain drugs (antidepressants, diabetic drugs), socioeconomic factors, and psychological factors.  The examiner noted that obesity is more prevalent in adults with physical, sensory, or mental health disabilities, but explained that these are associations and not necessarily causative factors.

The examiner stated that she would agree with an August 2012 private physician's letter submitted by the Veteran that inactivity is a risk factor for the development of obesity (and complications related to obesity), but explained that it was not the only nor necessarily the most important risk factor.  Citing and quoting the applicable medical literature, the examiner noted that studies have shown that exercise adds little to a calorie-restricted diet in terms of weight loss, suggesting that even in the absence of the ability to exercise, obesity could be avoided or treated by a calorie-restricted diet.  The examiner further explained that there was no evidence in the medical record of permanent worsening or aggravation beyond what would be expected in terms of natural progression of DM, ED, or OSA.

The Board finds the April 2014 VA physician's report and opinion to be persuasive.  The physician reviewed and discussed the entire record, including the Veteran's pertinent medical history, and the development of his claimed disabilities and progression of his weight gain.  She furthermore supported her opinions with a clear and persuasive rationale, supported by the applicable medical literature. 

The Board notes the August 2012 letter from the Veteran's private psychiatrist, Dr. S., expressing that, "[w]hile it certainly is not a forgone conclusion that an orthopedic/podiatric injury will lead to [OSA, DM, and ED,] any medical condition that results in pain with walking/running is going to put that person at increased risk for development of obesity, [OSA, DM, and ED]."  (Italics included in letter.)

The April 2014 VA examiner both acknowledged and indicated agreement with this opinion.  However, the VA examiner nonetheless determined that it was unlikely that any of the Veteran's claimed disabilities were caused or aggravated by his service-connected back, foot, and knee disabilities for the reasons discussed above.  Such reasons include that there were a great number of risk factors for obesity, but that such risk factors were associations and not necessarily causative factors, and that studies had shown that exercise adds little to a calorie-restricted diet in terms of weight loss, suggesting that even in the absence of the ability to exercise, obesity could be avoided or treated by a calorie-restricted diet.  In this regard, while Dr. S. noted inactivity as a risk factor, he did not provide an opinion that the inactivity that might have been caused by the Veteran's service-connected disability either caused or aggravated his obesity, or otherwise caused or aggravated any of his claimed conditions.

The Board thus finds the April 2014 VA examiner's report and opinions to be more probative that the August 2012 letter of Dr. S.

Moreover, while the Board finds the April 2014 VA examiner's opinion that any lack of exercise due to the Veteran's service-connected disabilities would not necessarily lead to obesity to be persuasive, the Board further notes that, despite the Veteran's assertions, the record does not reflect that he has been unable to exercise adequately or to be active as the result of his service-connected disabilities. 

VA treatment records dated from July 2003 to August 2011, while repeatedly reflecting findings of obesity and that the need for exercise was discussed with the Veteran, do not reflect medical findings or reports by the Veteran of inability to exercise adequately or to be active due to any disability or for any other reason.  In February 2005, the Veteran reported that he worked in the woods and that such work involved heavy lifting; he was noted to be obese at that time.  On April 2008 VA examination, the Veteran reported that he walked about a mile a day and did some stretching, and could walk three miles if needed, stand for two hours, climb five flights of stairs, and lift and carry 50 pounds.  At that time, he reported being on his feet all day long for his job as a custodian, with no restriction due to his right foot.  He further reported being able to mow his yard for 40 minutes, and not being limited in his activities other than having discomfort.  His weight was noted to have been 239 pounds.

The Veteran was initially treated for sleep problems and diagnosed with OSA in June and July 2008.  He was first diagnosed as having DM in March 2010.  

A September 2011 physical therapy note reflects that the Veteran reported that he could not exercise, as he could not tolerate weight on his foot; the plan of care included a home exercise program with aerobic activities.  In January 2012, the Veteran reported that the had been using an elliptical machine during lunch, that he did this several times a week, and that this was not causing exacerbated pain in the foot, although he did note an increase in some neuropathy symptoms since using the elliptical.  The Veteran's weight at the time was noted to be 250 pounds; it was noted that he had gained 10 pounds since August, and that this was why he had been using the elliptical machine.  In March 2012, the Veteran reported eating better and starting to exercise.

Thus, the record does not reflect that the Veteran has been unable to exercise adequately or to be active due to service-connected disability or otherwise, including during the onset dates of his OSA and DM.  While it reflects a complaint of not being able to exercise due to foot pain in September 2011, the result of the complaint was the beginning of an exercise program that included using an elliptical machine several times a week.  In light of the extensive evidence reflecting that the Veteran's service-connected disabilities did not prevent or significantly disrupt his ability to exercise, the Board finds any assertion that they did so not to be credible.

Therefore, the evidence as a whole weighs against a finding that the Veteran's obesity was due to his service-connected disabilities, or that either DM or OSA were otherwise caused or aggravated by service-connected disability.  As such, neither service-connection for ED on a secondary basis to DM, nor SMC based on loss of use of a creative organ due to ED, is warranted.

Accordingly, service connection for type II DM, OSA, and ED, as well as SMC based on loss of use of a creative organ, must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for type II DM, to include as a result of obesity secondary to service-connected disability, is denied.

Service connection for OSA, to include as a result of obesity secondary to service-connected disability, is denied.

Service connection for ED, to include as secondary to service-connected disability, is denied.

SMC based on loss of use of a creative organ due to ED is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


